Citation Nr: 0021290	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for blackout spells.

2.  Entitlement to service connection for right arm numbness.

3.  Entitlement to service connection for recurrent nose 
bleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

The current appeal arose from a February 1994 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in St. Paul, Minnesota.  The 
RO&IC denied entitlement to service connection for blackout 
spells, right arm numbness, and nose bleeds.

The veteran relocated and jurisdiction of his claims has been 
assumed by the RO in Los Angeles, California.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
blackout spells is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for right 
arm numbness is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

3.  The claim of entitlement to service connection for 
recurrent nose bleeds is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
blackout spells is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for right 
arm numbness is not well-grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for 
recurrent nose bleeds is not well-grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  

A claimant may submit some supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997);  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  Further discussion of these 
exceptions are found with regard to "inherently 
incredibility" in Samuels v. West, 11 Vet. App. 433 (1998); 
or when "outside the scope of competence", in Jones v. West, 
12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during peacetime 
service after December 31, 1946, and post service development 
of a presumptive disease to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Evidence submitted in support of a claim must be accepted as 
true for the purpose of determining whether the claim is well 
grounded, except when the evidentiary assertion (other than 
in a government record) is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12. 2000).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, op. cit.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

The October 1956 report of general medical examination for 
enlistment is negative for pertinent findings.  Service 
medical records show that on July 25, 1958, the veteran was 
seen for acute itching all over his body and bumps appeared.  
He then "passed out" and was taken to a hospital.  He was 
released two hours later, after which he passed out two more 
times.  He injured his right shoulder and lacerated his chin.  
He was admitted to the military facility with a diagnosis of 
urticaria, cause and allergen unknown. Neurological 
examination was normal.  

It was noted that the veteran had been on liberty, fainted, 
and had struck his chin when falling.  The chin was cleaned, 
sutured and dressed; he was given tetanus toxoid.  He was 
noted to have hives all over the thorax and arms.  Four days 
later it was noted that he was then feeling fine; he had had 
no fainting spells over the weekend and no urticaria was 
shown.  On July 29, 1958, he was returned to duty, fit for 
same.  

On August 7, 1957, the veteran was seen with hives and an 
itchy feeling.  No lesions were visible.  He denied all 
allergies or contacts.  Epinephrine and Benadryl were 
recommended.

Service medical records show that on August 10, 1958, the 
veteran was brought to the station hospital after an auto 
accident; his breath smelled of alcohol on admission; he had 
been a passenger in a two car collision.  On admission, he 
complained of neck, chest and right shoulder pain, and pain 
on palpation in the left rib cage area.  There was found to 
be a laceration and contusion on his right maxillary area.  A 
suture was undertaken of the right upper eyelid.  Cervical X-
rays were negative.  The following day he felt much better 
and was well oriented.  The sutures were removed on August 
14, 1958.  The September 1958 separation examination report 
is negative for any pertinent findings.

A June 1974 letter from JHH, M.D., shows he first saw the 
veteran one moth before.  He then said that he started to 
have "spells" while in the Marines in 1956.  He would see 
objects start to "dance" in his visual fields but had not 
convulsed.  He reported that he had had 8 or 9 such spells 
during a 45 day period, each lasting for 1 to 1 1/2 minutes.  

The veteran reported that in service he was put in the 
hospital for more than 4 months and then returned to duty for 
6 more months.  He then went on inactive reserve status.  
During most of the time he had been in ordnance.  He went 
back to New York to live in 1960 or 1961, and had his next 
blackout in 1961.  A physician found no evidence of 
neuropathology.  

The veteran reported that he had had his last blackout spell 
in January or February 1974.  At the time he had been in 
prison with a sentence of 2 1/2 years for armed robbery.  He 
had gotten out of prison in March 1974.  His parole officer 
arranged for him to get financial help from the State 
Department of Rehabilitation after a rehab counselor read the 
parole report which described his blackout spells.  It was 
felt that he should have a medical workup.  

The examiner noted that the veteran had never been given 
medication for these spells.  The veteran also gave a history 
of having fallen from a bridge at age 14 years at which time 
he struck his head on a bundle of steel.  The neurological 
examination was within normal limits and showed no objective 
evidence of organic neuropathology.  The findings were 
substantiated by the electroencephalogram (EEG) which was 
interpreted as within the borderline normal limits, with no 
evidence of the interval pattern of someone who had a 
convulsive disorder clinically.  The physician reported that 
even the description of the blackout spells suggested a 
functional type of abnormality, but this could not be made as 
an unequivocal diagnosis.  

The examiner collaterally also noted that there was no 
evidence to support the veteran's not continuing in the work 
he was then doing, and that the problem was functional was 
supported by the lack of any medical personnel having placed 
him on anti-convulsive medications in the past.

Records received from Lakeside Hospital referable to July 
1993, and from Riverside General Hospital from August to 
November 1993, show the veteran was complaining of dizziness 
and syncope.  

The veteran reported that these episodes had started in 1961, 
but since 1986, they had become more frequent.  He reported 
evidence of nose bleeds in 1993, as well as having had 
tingling in his right arm for about a year, weakness, 
difficulty getting his breath and a feeling that his heart 
had skipped beats.  Holter and other testing in the past had 
been normal.  

A retrocochlear lesion had been thought possible but a 
magnetic resonance imaging (MRI) was negative therefor.  A 
firm diagnosis was not confirmed by testing although 
electronystagmographic (ENG) testing was felt to possibly 
suggest a peripheral lesion of some sort.  

Outpatient reports from 1993-1995 show ongoing multiple 
somatic complaints including nose bleeds, right arm tingling 
and dizziness for the past 40 years.  The veteran reported 
that he drank 3-4 beers daily.  Testing showed elevated liver 
functions and enzymes and he was told not to drink.

A psychiatric evaluation report from 1994 is of record 
showing a diagnosis of panic disorder with agoraphobia and 
major depressive disorder, severe with psychotic features, 
rule out organic psychosis or organic mood disorder, and 
probable active alcohol abuse.  Right upper extremity 
neuropathy was also diagnosed.  

In a VA Form 21-4138 filed in 1996, the veteran said that he 
had had these many symptoms since service, and that various 
physicians and hospitals had been unable to determine the 
problem.  The veteran further stated that the only other 
thing he could think of was his advanced infantry training 
wherein he had undergone certain types of gas warfare 
training.  He said that at that time, he had taken a week to 
get over the nausea and headache, and he eventually started 
passing out.

A record of Social Security Administration denial action in 
1994, as well as the medical records upon which this was 
based to include private hospital reports from 1987-1994 are 
on file.

A January 1997 VA examination record shows the veteran 
reported that he had been given a wide variety of tests which 
had not confirmed any basis for his symptoms.  He reported 
that sometimes he would become so dizzy that he would pass 
out (this had happened once in 1987 on the job, three times 
in 1992, 4 times in 1993, 2-3 times in 1995, 4 times in 1996, 
and again most recently in December 1996).  

Neurological testing was normal except for a mildly decreased 
Achilles tendon reflex, absence of hair over the calves, and 
a pin graduating sharper proximally than distally over the 
feet.  

The examiner concluded that there was nothing to substantiate 
a diagnosis for the syncope although minimal early peripheral 
neuropathy was otherwise suggested.  The examiner noted that 
psychiatric evaluation had not been undertaken to determine, 
as suggested in one record, that these episodes were 
psychogenic in origin.

VA examination in May 1998 showed continued complaints of a 
tingling sensation in the arms associated with dizziness or 
blackouts and nosebleeds.  The veteran reported a history of 
exposure to gas in service in 1957.  He said that these 
episodes had been about once a year with the nosebleeds more 
frequently, about twice monthly.  The examiner opined that it 
was more likely than not that the symptoms were the result of 
gas exposure in service.  The veteran was said to be working 
in construction as he had for some time.

A May 1998 VA neurological examination report shows a history 
of severely reduced ankle jerk bilaterally, with otherwise 
normal examination.  It was suggested that the veteran had a 
history of syncopal episodes and fainting episodes, without 
current evidence of fainting, migraines, or aura; the 
examiner felt that this might have been worsened by 
withdrawal from alcohol and suspected alcoholism.  
Specifically, based on a review of the entire clinical file, 
the physician felt that he could not connect the current 
difficulties with any of the conditions or situations 
reported in service.

A VA psychiatric examination was also conducted in June 1998.  
An extensive history was taken relating to the various 
claimed symptoms.  It was concluded that the episodes were of 
psychogenic origin.  Diagnosis was panic disorder with 
agoraphobia and personality disorder with avoidant and 
schizoid personality features.



Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for blackout 
spells, right arm numbness and recurrent nose bleeds must be 
denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran does have a history of 
symptoms to include blackouts, right arm tingling and nose 
bleeds.  However, he has utterly failed to provide medical 
evidence of a nexus between his current disorders and 
service.  

There are no documented medical opinions or other competent 
evidence of record linking the veteran's current disorders to 
service.  With regard to the singular opinion on recent 
examination that the symptoms might be due to gas exposure in 
service, this must be totally discounted since the opinion 
was based on an historical account by the veteran for which 
there is no collateral evidentiary support.  In that regard, 
the Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  See Black v. Brown, 
Swann v. Brown, Reonal v. Brown, and Guimond v. Brown, op. 
cit.  

There is no evidence that any chronic neurological or other 
underlying disease was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current syncopal or 
other problems and any alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Simply put, there is no competent medical 
evidence of record linking the veteran's blackout spells, 
right arm tingling and nose bleeds with service or anything 
of service origin.

The veteran's own opinions and statements will not suffice to 
well ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Nor is the Board competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current disorders are related to a disease or 
injury of service origin.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claims of 
entitlement to service connection for blackout spells, right 
arm numbness, and recurrent nosebleeds prior to the 
submission of a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well grounded.  

In support of this contention the representative cites 
provisions of the VA Adjudication Procedure Manual M21-1.  
The representative cites to Part VI, 2.10f and 1.01b in 
support of the proposition that the RO must fully develop a 
claim prior to a determination of whether a claim is well 
grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991);  
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.




The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well grounded claim, VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also was noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.

The Board has determined, therefore, that in the absence of 
well-grounded claims for service connection for blackout 
spells, right arm numbness, and nose bleeds, VA has no duty 
to assist the veteran in developing his case on these issues.

As the veteran's claims of entitlement to service connection 
for blackout spells, right arm numbness and recurrent nose 
bleeds are not well grounded, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for blackout spells, right 
arm numbness or recurrent nose bleeds, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

